Exhibit 2.2 PLAN OF CONVERSION OF TRICORD HURRICANE PRODUCTS LLC (the Constituent Entity) AND TRICORD HURRICANE PRODUCTS, INC. (the Resulting Entity) This PLAN OF CONVERSION is entered into by and between TriCord Hurricane Products, LLC, a Florida limited liability company (the “Constituent Entity”) having an office address at 1201 E. 33rd Street, Tulsa, Oklahoma, and TriCord HurricaneProducts, Inc., a Florida corporation (the “Resulting Entity”) having an office address at 1201 E. 33rd Street, Tulsa, Oklahoma. I. PLAN OF CONVERSION A.
